Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 06/14/21 regarding application 16/547,644, in which claim 6 was amended. Claims 1-10 are pending and have been considered. 

Response to Arguments
The replacement abstract overcomes the objection for failing to sufficiently describe the disclosure, and so the objection to the abstract is withdrawn.
The amended title overcomes the objection for not being descriptive, and so the objection to the title is withdrawn.
Amended claim 6 overcomes the 35 U.S.C. 112(b) indefiniteness rejection, and so it is withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claim 1 is Kaku, Shunkitsu (JP 2001-229162 A). Kaku discloses a Chinese document proofreading system capable of accepting Cangjie input method (page 5) which converts the Chinese character into a reading symbol string. A candidate word generation unit cuts out a syllable of the reading symbol string, detects a possible candidate word and its related 

Other relevant prior art:

CN1442787A He discloses a composition revising and writing system which detects language errors in Chinese characters and suggests revisions.

US 20140052436 A1 Qian discloses identifying the similarity between language characters. In Qian, a pair of language characters is received at a language character match engine. A language character match engine is adapted to receive encoding configuration information from each of a plurality of encoding components, and is adapted to encode the pair of language characters based on the unique structure of each language character to generate a pair of string identification characters for each encoding component. Thereafter, each pair of string identification characters is compared to one another to generate a similarity score, and the similarity score for each pair of string identification 

US 20180364905 A1 Putko discloses the Cangjie method  uses 24 basic and 87 secondary "characters", or 111 characters in total. Of these, 44 characters are graphically different from the Kangxi radicals. The basic characters coincide with the radicals, and from the secondary ones some graphically coincide with individual radicals, some with their variants, some with strokes, and a small part includes just graphic components of a character, not represented in the previous groups. Of the 24 basic characters, only 13 coincide with the basic wubi characters. Among the secondary characters there are also those coinciding with the wubi components, but there are also different ones. The principle of this method is, as in the wubi method, in "binding" the characters to the codes of Latin keys. 24 keys are used to indicate the characters. In the Cangjie one key is used for 2 to 8 characters. Even the characters coinciding with wubi are naturally bound to other keys, since these methods have different principles of arranging the characters on the keyboard. Decomposition rules of the Cangjie method seem to be simpler than that of wubi, but this method also requires taking into account different types of characters: single-unit, two-unit and three-unit characters, whose decomposition differs from each other. Due to the fact that the number of characters used is almost 2 times smaller than in the wubi 

US 9087047 B2 Nagase discloses a Japanese proofreading apparatus has a correction history corpus, a proofreading candidate generation unit, a proofreading availability determination unit, and an automatic proofreading unit. The correction history corpus stores negative sentences as post-proofreading sentences and positive example sentences as post-proofreading sentences, in association with each other. The proofreading candidate generation unit acquires the post-proofreading sentences corresponding to the pre-proofreading sentences from the correction history corpus, according to characteristics of a proofreading target sentence. The proofreading availability determination unit selects, from the post-proofreading sentences acquired by the proofreading candidate generation unit, post-proofreading sentences with degrees of similarity between the proofreading target sentence and the post-proofreading sentences equal to or more than a predetermined threshold value, as proofreading candidates. The automatic proofreading unit proofreads the proofreading target sentence, using, out of the post-proofreading sentences selected by the proofreading availability determination unit, a post-proofreading sentence with the highest degree of similarity.

US 20170293604 A1 Zhu discloses a spell checker for Chinese Characters.



A combination or modification of Kaku and the other prior art of record would not have resulted in the limitations of claim 1, and therefore claim 1 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-10 are allowable because they further limit allowable parent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                        06/22/21